DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/8/2021 has been entered.
Response to Amendment
	The amendments filed on 4/8/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalland (US Pub No. 2011/0277809) in view of Daniel (US Pub No. 2011/0290296) 
	Regarding Claim 1, Dalland et al. teaches a flexible solar panel [Fig. 1, Abstract] comprising: a flexible sheet substrate [120, Fig. 1, Abstract, 0026, and 0035]; and
	a flexible photovoltaic module [110, fig. 1, Abstract, 0024, and 0010 where amorphous silicon is taught as the material of the photovoltaic, which is the same material used by applicant, see claim 4] coupled to the flexible sheet substrate [120, Fig. 1, 0026, and 0035], wherein the flexible solar panel is configured to structurally withstand at least one of tensioning, twisting, and warping [0034]
	Dalland et al. is silent on a flexible sheet-metal substrate.
	Daniel et al. teaches amorphous silicon solar cells on a flexible substrate made of a thin stainless steel [0024, 0029, the flexible substrate comprises stainless steel] or a polymer [0029].
	Since Dalland et al. teaches an amorphous silicon solar cell on a substrate made of a polymer [0010], and Daniel et al. teaches an amorphous silicon solar cell on a flexible substrate made of a stainless steel or a polymer [0029], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the substrate of Dalland et al. with the flexible substrate of Daniel et al. as is merely the selection of a known substrate material for amorphous silicon solar cells recognized in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2, within the combination above, modified Dalland et al. teaches wherein the flexible sheet-metal substrate comprises stainless steel [see rejection of claim 1].
	Regarding Claim 3, within the combination above, modified Dalland et al. teaches the flexible photovoltaic module comprising a plurality of photovoltaic cells [110, Fig. 1, 0024].
	Regarding Claim 4, within the combination above, modified Dalland et al. teaches wherein the plurality of photovoltaic cells comprises amorphous silicon photovoltaic cells [0010].
	Regarding Claim 5, within the combination above, modified Dalland et al. teaches wherein the flexible photovoltaic module is laminated to the flexible sheet-metal substrate [0037, see rejection of claim 1].
	Regarding Claim 6, within the combination above, modified Dalland et al. teaches wherein the flexible photovoltaic module is coupled to the flexible sheet-metal substrate with an adhesive [0037].
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalland (US Pub No. 2011/0277809) in view of Daniel (US Pub No. 2011/0290296) as applied above in addressing claim 1, in further view Fornage (US Pub No. 2009/0084426)
	Regarding Claim 7, within the combination above, modified Dalland et al. teaches further comprising an inverter electrically coupled to the plurality of photovoltaic cells configured to convert direct current (DC) to alternating current (AC) [0049].
	Dalland et al. is silent on a micro-inverter.
	Fornage et al. teaches an output module with an inverter where the inverter can be a micro-inverter [0024] used in conjunction with a universal interface for a flexible solar system design [0024].
	Since modified Dalland et al. teaches an inverter for an flexible solar cell module [0049, Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the micro-inverter of Fornage et al. with the inverter of Dalland et al. as it is merely the 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726